DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “preferably " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recited the limitation “metals in any combination” in line 5. It is unclear which metals are intended to be included. 
Claim 1 recited the limitation “to the active substance composition” in line 6. It is unclear what is intended by the phrase.  The limitation is grammatically incorrect cause the scope of the claim to be unclear and therefore indefinite. 
Claim 1 recites the limitation "the active substance composition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the fractional composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “amorphous and soft” however “soft” is a relative term which renders the claim indefinite.  The term “amorphous and soft " in combination is also unclear as to what is being encompassed.  
Claim 4 recites the limitation "the active substance composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 6 recites the limitation "the exposure" in lines 4 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the water and/or hydrogen peroxide molecules “in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 6-11, the claims fail to limit what material(s) may be present in the active substance, therefore the claim is so vague and indefinite they are not searchable and examinable, since “the active substance” could be any water treatment composition or material whatsoever. The scope of the claim is unclear and therefore indefinite.
With respect to claims 8-11, the claim are drawn to a “Use” but does not express how it was used.  Therefore the scope of the claim is unclear and the claim is therefore indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Lin CN 107244723 A.
With respect to claims 1 and 8-11, the Lin CN 107244723 A English abstract discloses sewage purification in rivers or production waste, using an agent comprising nano-titanium dioxide-iron (III) oxide chelated polysilicate aluminum ferric purification agent, where titanium dioxide is added in an amount of 7.71%, and iron (III) oxide is added in an amount of 2.95%.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774